Citation Nr: 1033416	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss.

2.  Entitlement to compensation under the provisions of 38 C.F.R. 
§ 1151 for oral lesions, dental caries, and tooth loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from November 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107 (a)(2) (West 2002); 38 C.F.R. § 20.900 (c) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In July 2009, the Board remanded the Veteran's claim of 
entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss and his claim of entitlement to 
compensation under the provisions of 38 C.F.R. § 1151 (2009) for 
oral lesions, dental caries, and tooth loss.  

With respect to the Veteran claim of entitlement to an increased 
evaluation for bilateral hearing loss, the Board found that the 
evidence of record did not include a thorough and contemporaneous 
audiological examination and, thus, VA had not satisfied its duty 
to assist the Veteran in developing his claim.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Barr v. Nicholson, 21Vet. 
App. 303, 311 (2007).  As such, the Board directed the RO to (1) 
request that the Veteran submit or identify any additional 
evidence in support of his claim and (2) arrange for the Veteran 
to undergo a VA audiological examination to ascertain the 
severity of his bilateral hearing loss.

With respect to his claim of entitlement to compensation under 
the provisions of 38 C.F.R. § 1151 for oral lesions, dental 
caries, and tooth loss, the Board found that evidence of record 
was insufficient to decide the claim.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required if 
record before the Board contains insufficient medical information 
for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Specifically, the Board found that it was "unclear" from the 
evidence of record whether the Veteran's oral lesions, dental 
caries, and/or tooth loss, were the result of careless or 
negligent VA treatment from January to April 2005, or were caused 
by an event that was not foreseeable.  As such, the Board 
remanded the Veteran's claim in order to (1) request that the 
Veteran submit or identify any additional evidence in support of 
his claim; and 2) obtain a medical opinion.

In July 2009, the RO sent the Veteran a letter requesting that he 
submit or identify evidence in support of his claims that was not 
already of record.  Specifically, the RO requested that the 
Veteran submit or identify medical or lay evidence demonstrating 
a worsening or increase in severity of his bilateral hearing loss 
and the effect that such worsening or increase had on the 
Veteran's employment and daily life.  The RO also explained to 
the Veteran what was needed in order to support his claim for 
compensation pursuant to 38 C.F.R. § 1151.  

In September 2009, because the Veteran had not responded to the 
July 2009 letter, the RO sent the Veteran a follow-up letter.  In 
the September 2009 follow-up letter, the RO stated that a VA 
audiological examination would only be arranged, and a medical 
opinion would only be obtained, if the Veteran submitted 
additional relevant evidence in support of his claims.  The 
Veteran did not responded to either the July or September 2009 
letters and, thus, the RO did not arrange for the Veteran to 
undergo a VA examination and did not obtain a medical opinion as 
to the Veteran's claim for compensation under 38 C.F.R. § 1151.  
The denial of the Veteran's claims was continued in the June 2010 
supplement statement of the case, and the issues were remitted to 
the Board for further appellate review.

RO compliance with Board remand directives is not optional or 
discretionary and the Board errs as a matter of law when it fails 
to ensure substantial compliance therewith.  Stegall v. West, 11 
Vet. App. 268 (1998).  In the July 2009, the Board directed the 
RO to request that the Veteran submit or identify any additional 
evidence in support of his claims and to arrange for the Veteran 
to undergo a VA audiological examination and to obtain a medical 
opinion as to outstanding question concerning the Veteran's claim 
for compensation under 38 C.F.R. § 1151.  The RO erroneously 
interpreted these directives to mean that a VA audiological 
examination and a medical opinion as to the 38 C.F.R. § 1151 
claim were to be obtained only if the Veteran submitted 
additional evidence in support of his claim.  As such, the Board 
finds that the RO did not substantially comply with the 
directives of the July 2009 remand.  Consequently, another remand 
is required in order to ensure compliance.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  The RO must then 
obtain copies of the related records that are 
not already in the claims file.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
that the Veteran is ultimately responsible 
for providing the evidence.  The Veteran must 
then be given an opportunity to respond.  

2.  After the Veteran has been given an 
adequate opportunity to respond to the 
directives in paragraph 1 above, the RO must 
then arrange for the Veteran to undergo a VA 
audiological examination to determine the 
extent and severity of his service-connected 
bilateral hearing loss.  All indicated 
studies should be performed, to include 
audiometry and speech discrimination testing.  
The examiner must fully describe the 
functional effects caused by the Veteran's 
hearing disability.  The claims file must be 
made available to the examiner and reviewed 
in conjunction with the examination.  The 
report must be typed.

3.  The RO must then obtain a VA medical 
opinion to determine the existence and 
etiology of the Veteran's claimed oral 
lesions, dental caries, and tooth loss.  The 
claims file must be made available to and 
reviewed by the examiner.  After review of 
the claims file, the examiner must provide a 
medical opinion regarding whether the oral 
lesions, dental caries, and/or tooth loss was 
1) caused by the prescription medication, 
Artane, between January 2005 and April 2005; 
2) due to carelessness, accident, negligence, 
lack of proper skill, error in judgment, or 
similar instances of fault by VA; and/or 3) 
was a reasonably foreseeable result.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination scheduled and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any examination, documentation must be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report and medical 
opinion must be reviewed to ensure that it is 
in complete compliance with the directives of 
this and the July 2009 remand.  If the report 
or opinion is deficient in any manner, the RO 
must implement corrective procedures.  
Stegall, 11 Vet. App. at 271.

6.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

